[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-12141         ELEVENTH CIRCUIT
                                   Non-Argument Calendar    DECEMBER 28, 2010
                                 ________________________        JOHN LEY
                                                                  CLERK
                          D.C. Docket No. 8:09-cr-00531-SCB-AEP-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                               Plaintiff - Appellee,

                                            versus

MICHAEL RAIAN ROCCA,

llllllllllllllllllll                                            lDefendant - Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                     (December 28, 2010)

Before TJOFLAT, CARNES and MARTIN, Circuit Judges.

PER CURIAM:

         Michael Raian Rocca appeals his 90-month sentence, which the district

court imposed after Rocca pled guilty to possession of cocaine with intent to
distribute, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C), possession of a

firearm in furtherance of drug trafficking in violation of 21 U.S.C. § 924(c), and

possession of a firearm by a felon in violation of 18 U.S.C. § 922(g)(1). Rocca

argues that his sentence is unreasonable because the district court failed to

consider both his substantial assistance to authorities and his extraordinary family

circumstances. After thorough review, we affirm.

      We review a final sentence imposed by the district court for reasonableness.

United States v. Winingear, 422 F.3d 1241, 1245 (11th Cir. 2005).

Reasonableness review is akin to the deferential abuse-of-discretion standard, Gall

v. United States, 128 S. Ct. 586, 591 (2007), and we will reverse only if the district

court’s error constitutes a clear error of judgment. United States v. Frazier, 387

F.3d 1244, 1259 (11th Cir. 2004) (en banc). The party who challenges the

sentence must establish that the sentence is unreasonable in light of both the

record and the factors enumerated in 18 U.S.C. § 3553(a). United States v. Talley,

431 F.3d 784, 788 (11th Cir. 2005).

      Rocca first argues that the district court erred by failing to consider the

substantial assistance he provided to federal authorities after he was apprehended.

Although the court did not engage in an extensive discussion of Rocca’s

assistance, we conclude that the court gave adequate consideration to whether that

                                          2
assistance warranted a lesser sentence. Furthermore, the district court explained

that it had considered the advisory guidelines and the factors set forth in 18 U.S.C.

§ 3553. Under the circumstances of this case, this explanation was sufficient. See

United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005).

      We also reject Rocca’s contention that the district court failed to consider

his family circumstances when imposing his sentence. Before imposing his

sentence, the district court listened to testimony from Rocca’s defense counsel and

his fiancée. Both asked the court to impose a lenient sentence because Rocca was

the primary income-earner for his family. The district court listened to those

arguments, but concluded that a within guidelines sentence was nonetheless

warranted. There was no error in this conclusion. As a result, under these

circumstances Rocca’s sentence was reasonable.

      For these reasons, we affirm.

      AFFIRMED.




                                          3